Affirmed as Modified and Memorandum Opinion filed March 12, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00026-CR

                   ROBERT CHADWIN MILLER, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 440th District Court
                           Coryell County, Texas
                       Trial Court Cause No. 17-24004

                 MEMORANDUM                       OPINION

      Robert Chadwin Miller appeals his conviction for assault of a family or
household member with previous conviction. Appellant’s appointed counsel filed a
brief in which he concludes the appeal is frivolous and without merit. The brief meets
the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant filed a
pro se response.

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro se
responseand agree the appeal is frivolous and without merit. Further, we find no
reversible error in the record. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      However, the judgment revoking community supervision contains a clerical
error. That judgment incorrectly states appellant pleaded “not true” to the first
enhancement paragraph. The record reflects appellant pleaded “true” to the first
enhancement paragraph. We are not required to abate an Anders appeal for
appointment of new counsel if the judgment can be modified. See Ferguson v. State,
435 S.W.3d 291, 295 (Tex. App.—Waco 2014, no pet.); Bray v. State, 179 S.W.3d
725, 730 (Tex. App.—Fort Worth 2005, no pet.).

      Therefore, we modify the judgment as follows: the “Plea to 1st Enhancement
Paragraph” is “TRUE.” We affirm the judgment as modified.


                                    PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).



                                           2